 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   RICHARD ANTHONY BESHWATE, JR., et                  Case No. 1:17-cv-00417-SAB
     al.,
11                                                      ORDER REQUIRING PARTIES TO FILE
                     Plaintiffs,                        DISPOSITIONAL DOCUMENTS
12
             v.
13                                                      (ECF No. 53)
     BMW OF NORTH AMERICA, LLC, et al.,
14                                                      THIRTY DAY DEADLINE
                     Defendants.
15

16

17          On October 5, 2018, a notice of settlement was filed informing the Court that the parties

18 have reached settlement resolving this action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within thirty days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        October 9, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                    1
